             Case 2:21-mj-00120-DJA Document 16 Filed 04/06/21 Page 1 of 5




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     District of Nevada
 3   CHRISTOPHER LIN
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: (702) 388-6336
     Fax: (702) 388-6418
 6   christopher.lin@usdoj.gov

 7   Attorneys for the United States of America

 8                                 UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
 9

10   UNITED STATES OF AMERICA,                          Case No. 2:21-mj-00120-DJA
11                  Plaintiff,
                                                         ORDER to Continue the Preliminary
                                                        Stipulation
12                          v.                          Examination Date and Exclude Time Under
                                                        the Speedy Trial Act
13   ETORI HUGHES,
                                                        (Second Request)
14                  Defendant.

15

16
            IT IS HEREBY STIPULATED AND AGREED by and between, Christopher Chiou,
17
     Acting United States Attorney, District of Nevada, Christopher Lin, Assistant United States
18
     Attorney, representing the United States of America, and Kathryn Newman, of the Federal
19
     Public Defender’s Office, representing the defendant, that the Preliminary Examination date in
20
     the above captioned case, which is currently scheduled for April 19, 2021 at 4:00 P.M., be
21
     continued to a date and time convenient for the Court but not later than 30 days.
22
            1.      Defense counsel requests additional time to review discovery, meet and confer
23
            with her client, and discuss possible dispositions and strategies in this case prior to
24
            possible indictment by a grand jury.
           Case 2:21-mj-00120-DJA Document 16
                                           15 Filed 04/06/21
                                                    04/02/21 Page 2 of 5




 1         2.        The defendant is detained and does not object to the continuance.

 2         3.        The parties agree to the continuance.

 3         4.        Federal Rule of Criminal Procedure 5.1(d) provides that a magistrate judge may

 4         extend the time limits in Rule 5.1(c) with the defendant’s consent and upon a showing of

 5         good cause taking into account the public interest in the prompt disposition of criminal

 6         cases. Because the defendant wishes to review discovery with their client prior to the

 7         preliminary hearing or indictment, good cause exists to extend the time limits in Rule

 8         5.1(c).

 9         5.        Denial of this request could result in a miscarriage of justice, and the ends of

10         justice served by granting this request outweigh the best interests of the public and the

11         defendant in a speedy trial.

12         6. The additional time requested by this Stipulation is excludable in computing the time

13         from the filing of the criminal complaint through which the government must assert an

14         criminal Information or seek an Indictment by the Grand Jury pursuant to the Speedy

15         Trial Act, Title 18, United States Code Section 3161(h)(7)(A), when considering the

16         factors under Title 18, United States Code, Sections 3161(h)(7)(B) and 3161(h)(7)(B)(iv).

17   ///

18

19

20

21

22

23

24

                                                        2
            Case 2:21-mj-00120-DJA Document 16
                                            15 Filed 04/06/21
                                                     04/02/21 Page 3 of 5




 1         7.     This is the parties’ third request to continue the date of Preliminary Examination.

 2

 3         DATED this 2nd day of April, 2021.

 4

 5   CHRISTOPHER CHIOU
     Acting United States Attorney
 6
     /s/ Susan Cushman for                              /s/ Kathryn Newman
 7   CHRSTIOPHER LIN                                    Kathryn Newman, Esq.
     Assistant United States Attorney                   Counsel for Defendant
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                    3
               Case 2:21-mj-00120-DJA Document 16
                                               15 Filed 04/06/21
                                                        04/02/21 Page 4 of 5




 1                                   UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                           )       Case No. 2:21-mj-00120-DJA
                                                         )
 4                          Plaintiff,                   )       Findings and Order on Stipulation
                                                         )
 5        v.                                             )
                                                         )
 6   ETORI HUGHES,                                       )
                                                         )
 7                         Defendant.                    )
                                                         )
 8

 9             Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11   1.        Defense counsel requests additional time to review discovery, meet and confer with her

12             client, and discuss possible dispositions and strategies in this case prior to possible

13             indictment by a grand jury.

14   2.        The parties agree to this continuance.

15   3.        The defendant is detained and does not object to the continuance.

16   4.        This continuance is not sought for purposes of delay.

17   5.        Denial of this request could result in a miscarriage of justice, and the ends of justice

18             served by granting this request outweigh the best interest of the public and the defendants

19             in a speedy trial.

20   6.        The additional time requested by this stipulation is excludable in computing the time

21             within which the trial must commence pursuant to the Speedy Trial Act, Title 18, United

22             States Code, Sections 3161(h)(7)(A), and considering the factors under Title 18, United

23             States Code, Section 3161(h)(7)(B)(i) and (iv).

24   7.        This is the parties third request to continue the Preliminary Examination.

                                                             4
            Case 2:21-mj-00120-DJA Document 16 Filed 04/06/21 Page 5 of 5




 1         THEREFORE, IT IS HEREBY ORDERED that the Preliminary Examination in the

 2   above-captioned matter currently scheduled for April 2, 2021 be vacated and continued to

 3   _______________________,
      May 24, 2021, at 4:00 p.m.,__________,
                                  Courtroom at the hour of ____:____ _.M.
                                             3A.

 4                       5th

 5         DATED this ___ day of April, 2021.

 6
                                              ____________________________________
 7                                            HONORABLE DANIEL J. ALBREGTS
                                              United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                    5
